Citation Nr: 1739725	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from November 1970 to October 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran was scheduled for an informal conference or hearing at the RO in November 2012.  However, the Veteran requested that this hearing be cancelled in a November 2012 letter.  Thus, there is no outstanding hearing request. 

Following a review of the claim, the Board, in August 2015, issued a Decision on the merits of the Veteran's claim.  The Board found that the evidence did not support the claim and, as such, it was denied.  The Veteran was notified of that action and he appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Upon review, the Court found that the Board erred in its Decision and, in a Memorandum Decision dated February 2017, vacated and remanded the claim to the Board for additional action.  The claim is now before the Board for further action in accordance with the Court's Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board in August 2015 denied the Veteran's claim for benefits.  As reported, the Veteran appealed to the Court which, in turn, found that the Board erred in its action.  More specifically, the Court found that the VA breached its duty to assist the Veteran in the development of his claim when it did not secure medical records that the Veteran had said existed and were in the possession of the Dallas VA Medical Center (VAMC).  The Court further determined that if the VA could not obtain the records in question, the VA had a duty to inform the Veteran that it could not acquire those records but that the Veteran could submit said documents if they were available to him.  Moreover, the Court concluded that because a VA medical care provider relied on the lack of those documents in his opinion, said opinion was faulty.  Because of these discrepancies, the Court vacated the Board's Decision and remanded the claim back to the Board so that the Board could fix and address any and all deficiencies.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested below, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AOJ for the following redevelopment:

1.  The AOJ should obtain any outstanding treatment records of the appellant dated from October 1972 to the present.  All reasonable attempts should be made to obtain any identified records.  

The AOJ must specifically attempt to obtain any and all records located at the Dallas VAMC.  Of particular interest are medical records that had been in the custody of the Texas Department of Criminal Justice (TDCJ) for the period extending from February 1997 to March 2001 (or perhaps earlier) but had been purportedly forwarded to the Dallas VAMC for inclusion in the Veteran's medical records.  

If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159 (e) (2016). 

2.  The AOJ should contact the Veteran and discover in what jurisdiction he was located at that lead to his incarceration.  Specifically, the Veteran should be asked to provide the city and county along with the dates of his trial, and whether he was represented in court.  Any information obtained should be included in the file for further review. 

Based upon the response given by the Veteran concerning his trial and incarceration, the AOJ should contact the local court (and his counsel) and seek to obtain any documents that it might have concerning the Veteran's trial, his sentencing, and incarceration.  Of particular interest are any documents, such as a presentence report, that may have been prepared by court officials concerning the Veteran's overall health at the time of his arrest, his trial, and his sentencing.  

All documents received should then be included in the file for review.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159 (e) (2016). 

3.  Only after the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, then the AOJ should schedule the appellant for a VA hematological examination by a medical doctor for the purpose of determining the etiology of the Veteran's hepatitis C.  The claims folder must be made available to the examiner and the examiner must indicate that he or she has reviewed the Veteran's complete claims folder prior to the examination.  All necessary tests and studies are to be performed, and all findings are to be reported in detail. 

The appropriate examiner should express an opinion as to whether the found hepatitis C is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service.  The examiner should specifically address whether it can be determined if the Veteran's hepatitis condition was caused by in-service air gun inoculations or whether said disorder was due to or caused by some other source.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the Veteran's hepatitis was caused by or the result of his military service, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. In the examiner's report, the appropriate examiner must specifically discuss the appellant's contentions to include his statements that he was diagnosed with the disorder shortly after his discharge from service (circa 1973).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

Additionally, if the examiner concludes that the Veteran's claimed hepatitis C disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the AOJ should readjudicate the issue pending on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




